                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-60179-CR-COHN

 UNITED STATES

 v.

 MAURICE JERMAINE HARRIS,

      Defendant.
 ________________________________/

                        ORDER GRANTING MOTION TO SUPPRESS

        THIS CAUSE is before the Court upon Defendant Maurice Harris’s Motion to

 Suppress Search of Vehicle and Seizure of Evidence [DE 29] (“Motion”). The Court has

 considered the Motion, the Government’s Response [DE 32], the testimony of Officer

 Joseph Pein, and the exhibits admitted at the evidentiary hearing on October 26, 2018.

 The Court has heard argument from counsel and is otherwise advised in the premises.

I.    FINDINGS OF FACT

        The Court finds by a preponderance of the evidence the following facts:

        1.       Joseph Pein is a certified canine officer with the Wilton Manors Police

 Department, and has been so employed for approximately four years.

        2.       On January 27, 2018 at approximately 5:40 p.m., Officer Pein pulled over

 a black Honda Civic being driven by Defendant Maurice Harris near the 2900 block of

 NW 9th Avenue in Wilton Manors, Florida. Mr. Harris’s two young daughters were in the

 car with him.

        3.       The traffic stop was captured by Officer Pein’s dashcam recorder.
       4.     At 5:42 p.m., Officer Pein approaches the driver’s side window of Mr.

Harris’s car and advises him that the reasons for the stop are (1) Mr. Harris’s dark tinted

windows, (2) expired tag, and (3) obscured license plate.

       5.     Officer Pein then performs a test using a hand-held device on Mr. Harris’s

window tints, which confirms that they are illegal.

       6.      At 5:43 p.m., Officer Pein asks whether Mr. Harris has ever been arrested

before. Mr. Harris confirms that he was previously arrested for possession of “molly”

(MDMA). Officer Pein then asks Mr. Harris whether he has anything illegal in the car

and Mr. Harris states that he does not.

       7.     Officer Pein testified at the Motion to Suppress hearing that Mr. Harris

became nervous when he was asked about his criminal history. Officer Pein noted that

Mr. Harris began “talking with his hands” at this point and was “kind of just going around

the whole thing.” The dashcam video confirms, however, that the back and forth about

Mr. Harris’s criminal history took only about forty seconds. Mr. Harris initially expressed

reluctance to get into the subject, stating that he had been arrested but it was not

anytime recently, but he then answered Officer Pein’s questions regarding his criminal

history and was not misleading or evasive.

       8.     Officer Pein also testified that the city of Wilton Manors is a high drug

trafficking area.

       9.      At 5:44 p.m., Officer Pein returns to his patrol car and starts conducting

records checks on his computer and writing the traffic citations.

       10.    At 5:51 p.m., a second officer—Officer Findlan—arrives at the scene.

Both officers approach Mr. Harris’s car, with Officer Pein at the driver’s side window.



                                             2
Officer Pein again asks Mr. Harris if there is anything illegal in the car. When Mr. Harris

responds that there is not, Officer Pein asks whether he can “check real quick” and asks

Mr. Harris to step out of the car. Mr. Harris asks Officer Pein why he has to search his

car, and Officer Pein responds that it is “because you have a drug history, that’s it.”

        11.   At 5:52 p.m., Mr. Harris says that he only has one drug charge and asks

how long it has been. Officer Pein informs him that it has been two-and-a-half years

since his drug arrest. Mr. Harris then tells Officer Pein that he doesn’t “feel right letting

you search.” Officer Pein then instructs Mr. Harris to “still hop out because now I’m

going to do a dog sniff.” When Mr. Harris again states that there is nothing in the car,

Officer Pein tells him “listen to me, I’m going to arrest you for obstruction, okay? You

have to get out of the car because I don’t want my dog to bite you in the face. Alright?

That’s it.”

        12.   At the Motion to Suppress hearing, Officer Pein testified that another

reason he wanted Mr. Harris to exit the car was for his (Officer Pein’s) own safety.

        13.   Mr. Harris then asks Officer Pein for permission to call his “chick . . . just in

case so she can come get the kids.” Officer Pein questions why Mr. Harris would need

to call his wife if there is nothing in the car, and Mr. Harris responds that it is because

Officer Pein has threatened to arrest him for obstruction. Mr. Harris calls his wife and

asks her to “come, just in case I get arrested for obstruction.”

        14.   At 5:53 p.m., Mr. Harris exits his car flanked by both officers, and Officer

Pein pats him down. Mr. Harris then walks to the front of Officer’s Pein’s car with

Officer Findlan while Officer Pein begins to remove Mr. Harris’s daughters from his car.

Mr. Harris is then asked to sit on the sidewalk with his daughters, near Officer Findlan.



                                              3
       15.    At 5:55 p.m., Officer Pein asks Officer Findlan to continue writing the

traffic citations for him on his (Officer Pein’s) computer.

       16.    Mr. Harris then asks Officer Pein to retrieve a jean jacket from the car for

his daughters. Officer Pein obliges, but before handing the jacket to Mr. Harris, he asks

him whether there is anything inside of the jacket. Mr. Harris responds that there is not.

Officer Pein asks whether he can check, and Mr. Harris consents.

       17.    Officer Pein searches the jacket’s pockets and, at 5:56 p.m., finds a

Florida driver’s license belonging to an elderly white male (Mr. Harris is a young black

male). He asks Mr. Harris who that person is, and Mr. Harris responds that the license

is not his and that he had found it. Officer Pein then asks Mr. Harris why he would keep

the license, and Mr. Harris responded that he did not know what to do with it.

       18.    At 5:57 p.m., Officer Pein brings his dog, Rozi, to Mr. Harris’s car.

       19.    Rozi’s behavior changes near the front passenger side door and Officer

Pein informs Mr. Harris that she alerted there. He asks Mr. Harris if he can let the dog

sniff the interior of the car, and Mr. Harris consents.

       20.    At 5:59 p.m., Officer Pein returns Rozi to his car and begins to search the

interior of Mr. Harris’s car. During this search, he smells marijuana in the car. Officer

Pein had not smelled marijuana prior to this point.

       21.    At 6:00 p.m., Officer Findlan comes to Mr. Harris’s car and asks Officer

Pein for the password to his computer because it had crashed.

       22.    At 6:13 p.m., Mr. Harris asks whether the fact that he has been arrested

for possession one time means that he will always have to be searched. Officer Pein

responds, “when you’ve been arrested before, there’s always a suspicion that maybe



                                              4
 you have it again.” Officer Pein also states that “there’s people who have never in their

 lives been arrested for it [narcotics] and I do the same thing. It has nothing to do with

 [Mr. Harris] as an individual but it is what it is.”

        23.     While Officer Pein did find cigar wraps or “blunt wraps,” no drugs were

 discovered or seized. Rather, the search of Mr. Harris’s car revealed a note book

 containing various credit cards and forms of identification belonging to third parties.

        24.     At 6:26 p.m., Mr. Harris is placed in handcuffs and taken away.

II.   DISCUSSION

        Defendant seeks to suppress the physical evidence that was gathered as a result

 of the search “on grounds that Officer Pein unlawfully extended the scope and

 prolonged the traffic stop without reasonable suspicion of criminal activity . . .” DE 29 at

 5. The Government seems to acknowledge that the traffic stop was prolonged in order

 for Officer Pein to conduct the dog sniff of the exterior of Mr. Harris’ car. See DE 32 at 6

 (“There were delays caused by Officer Pein removing the children from the car, Harris

 not wanting to come out of the car, and the crash of the computer in Officer Pein’s

 car.”). But nevertheless, the Government contends that “[t]hroughout the duration of the

 stop both Officer[s] Pein and Findlan were diligent in pursuing the traffic-related portion

 of the stop because while Officer Pein was conducting the search of the vehicle, Officer

 Findlan was writing the citations.” Id. The Government also asserts that, regardless of

 whether the stop was prolonged for the dog sniff, Officer Pein had a reasonable

 suspicion to conduct the dog sniff “based on Harris’s past criminal history regarding

 possession of narcotics, his observation that Harris became more nervous when asked

 about his criminal history, and the fact that Wilton Manors is known to Officer Pein for

 narcotics activity.” Id.
                                                  5
       The Court finds that Officer Pein did impermissibly extend the stop, without

reasonable suspicion, in order to conduct the dog sniff. The Court will therefore grant

the Defendant’s Motion.

       A.      Standard

       The Fourth Amendment protects the public from “unreasonable searches and

seizures.” U.S. Const. amend. IV. “When police stop a motor vehicle, even for a brief

period, a Fourth Amendment ‘seizure’ occurs.” United States v. Moore, 570 Fed. Appx.

848, 849 (11th Cir. 2014) (citing Whren v. United States, 517 U.S. 806, 809–10 (1996)).

“A seizure for a traffic violation justifies a police investigation of that violation.”

Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015). But “the tolerable duration of

police inquiries in the traffic-stop context is determined by the seizure's ‘mission’—to

address the traffic violation that warranted the stop . . . and attend to related safety

concerns.” Id. (citation omitted). While a police officer “may conduct certain unrelated

checks during an otherwise lawful traffic stop . . . he may not do so in a way that

prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify

detaining an individual.” Id. at 1615. Likewise, while “[t]he use of a well-trained

narcotics-detection dog during a lawful traffic stop, generally does not implicate

legitimate privacy interests,” Illinois v. Caballes, 543 U.S. 405, 409 (2005), a traffic stop

may not be prolonged to conduct a dog sniff absent reasonable suspicion. Rodriguez,

135 S. Ct. at 1616.

       Reasonable suspicion is “a particularized and objective basis” for suspecting the

person stopped of criminal activity. United States v. Cortez, 449 U.S. 411, 417–18

(1981). It must be more than a hunch, but “the likelihood of criminal activity need not



                                                6
rise to the level of probable cause, and it falls considerably short of satisfying a

preponderance of the evidence standard.” United States v. Arvizu, 534 U.S. 266, 274

(2002). In evaluating an officer’s actions, the Court does not consider each observation

in isolation but instead looks to the totality of the circumstances. United States v.

Lopez-Garcia, 535 F.3d 1306 (11th Cir. 2009).

       B.     Analysis

       Here, it is clear that Officer Pein’s initial decision to stop Mr. Harris’s car was

reasonable based on the traffic violations. Whren, 517 U.S. at 809 (explaining that a

police officer’s initial decision to stop a motor vehicle “is reasonable where the police

have probable cause to believe that a traffic violation has occurred.”). And it is equally

clear that Officer Pein had probable cause to search Mr. Harris’s car either: (1) after he

found a stranger’s driver’s license in the jacket he removed from Mr. Harris’s car

(approximately 16 minutes into the stop); or (2) after his dog alerted on the exterior of

Mr. Harris’s car (approximately 17 minutes into the stop). See United States v.

Lopez, 649 F.3d 1222, 1245 (11th Cir. 2011) (“A sufficient basis for probable cause for

a search exists when under the totality of the circumstances there is a fair probability

that contraband or evidence of a crime will be found in a particular place.”). The critical

question is whether Officer Pein had already impermissibly prolonged the stop prior to

these events. If so, the evidence obtained by Officer Pein must be suppressed as the

evidentiary fruits of an unconstitutional stop.

       First, the Court rejects the Government’s contention that “the stop was not

extended in order to conduct the dog sniff.” DE 32 at 6. It plainly was. The

Government relies heavily on the facts that: (1) only approximately sixteen minutes



                                              7
elapsed from the time Officer Pein stopped the car to the time his dog alerted to the

odor of drugs; and (2) “while Officer Pein was conducting the search of the vehicle,

Officer Findlan was writing the [traffic] citations.” Id. at 6-7. But the relevant inquiry is

not how much time had passed prior to the dog being deployed or alerting. Rather, the

Court must determine whether the stop was prolonged, by any length of time, in order to

conduct the dog sniff. See Rodriguez, 135 S. Ct. at 1616 (explicitly rejecting a de

minimis exception and remanding for determination of whether “seven or eight minute”

delay for dog sniff was justified by reasonable suspicion). And the Court agrees that if

Officer Findlan had been writing the traffic citations during the entire period of time that

Officer Pein was conducting the dog sniff and removing Mr. Harris’s children from the

vehicle in order to facilitate the dog sniff, then the dog sniff would not have prolonged

the stop. But there was unquestionably a period of time (albeit a brief one) before the

dog sniff during which neither officer is pursuing matters related to the traffic violations.

        At 5:51 p.m., both officers approached Mr. Harris’s car and Officer Pein asked for

permission to conduct a search. Of course, this was a search aimed at rooting out a

drug offense, not one related to addressing a traffic violation.1 The Government notes

that part of the delay during this time period was caused by Mr. Harris “not wanting to

come out of the car.” DE 32 at 6. True enough. But even if the Court disregarded the

time during which Mr. Harris lawfully exercised his right to refuse to consent to the

search, was ordered to exit the vehicle, and then threatened with an obstruction of

justice charge if he refused to comply, there was still a delay of approximately two

minutes between the time Mr. Harris complied with the command to exit his car and


1
 Officer Pein had already determined that Mr. Harris’s window tints were illegal and confirmed that his tag
was expired.

                                                    8
when Officer Pein asked Officer Findlan to resume writing the traffic citations. During

this time, Officer Pein patted Mr. Harris down and removed his children from the car

while Officer Findlan stood nearby.

       The Government argues that Officer Pein was permitted to order Mr. Harris and

his children to exit the vehicle. Id. (citing United States v. Spoerke, 568 F.3d 1236,

1248 (11th Cir. 2009)). It is certainly true that “[d]uring a lawful traffic stop, officers . . .

may take steps that are reasonably necessary to protect their personal safety . . .

including requiring the driver and passengers to exit the vehicle ‘as a matter of course.’”

Spoerke, 568 F.3d at 1248. But the reason why Officer Pein removed Mr. Harris and

his children from the car matters. As the Supreme Court explained in Rodriguez:

       Unlike a general interest in criminal enforcement . . . the government's
       officer safety interest stems from the mission of the stop itself. Traffic
       stops are ‘especially fraught with danger to police officers’ . . . so an officer
       may need to take certain negligibly burdensome precautions in order to
       complete his mission safely. On-scene investigation into other crimes,
       however, detours from that mission. So too do safety precautions taken
       in order to facilitate such detours.

Rodriguez, 135 S. Ct. at 1616 (emphasis added and internal citations omitted). Here,

although Officer Pein removed Mr. Harris and his children from the car as a safety

precaution, it was not a precaution he took in order to safely complete his traffic-stop

mission. Rather, he took this safety precaution in order to facilitate the dog sniff, an

investigation into other crimes and “detour” from his traffic-stop mission. In doing so, he

prolonged the stop. Thus, for the stop to pass constitutional muster, Officer Pein must

have had reasonable suspicion to conduct the dog sniff.

       Again, the Government argues that the basis for Officer Pein’s reasonable

suspicion to conduct the dog sniff was: (1) Mr. Harris’s drug history; (2) his nervousness



                                                9
when asked about his drug history; and (3) his presence in a high drug trafficking area.

These are all certainly relevant factors in determining reasonable suspicion. See

United States v. Santos, 403 F.3d 1120, 1132 (10th Cir. 2005) (“a prior criminal history

is by itself insufficient to create reasonable suspicion . . . But in conjunction with other

factors, criminal history contributes powerfully to the reasonable suspicion calculus.”);

United States v. Reed, 402 Fed. Appx. 413, 415–16 (11th Cir. 2010) (“the fact that the

stop occurred in a ‘high crime area’ [is] among the relevant contextual considerations in

a Terry analysis. Additionally, ‘nervous, evasive behavior is a pertinent factor in

determining reasonable suspicion.’”) (citations and quotations omitted). But considering

these factors cumulatively and the totality of the material circumstances, the Court

cannot find that Officer Pein had a particularized and objective basis for suspecting that

Mr. Harris was engaged in criminal activity.

       Beginning with Mr. Harris’s drug history, as noted above, this is a relevant factor

but not sufficient by itself. Indeed, courts have cautioned that “[e]ven people with prior

convictions retain Fourth Amendment rights; they are not roving targets for warrantless

searches.” Santos, 403 F.3d at 1132. Here, Mr. Harris’s prior criminal record was

hardly extensive and Mr. Harris did not lie about it. See id. at 1132-33 (“when the

individual lies about having a criminal history, the inference of wrongdoing is all the

more powerful.”). Thus, the Court does not find that Mr. Harris’s drug history

contributed substantially to creating a reasonable suspicion of criminal activity, and

Officer Pein clearly needed more to justify the dog sniff. The only other information he

had, though, is information that he would likely have during every single stop he makes:

nervousness and presence in a high crime area.



                                              10
        As courts have repeatedly noted, “[i]t is certainly not uncommon for most

citizens—whether innocent or guilty—to exhibit signs of nervousness when confronted

by a law enforcement officer.” United States v. Wood, 106 F.3d 942, 948 (10th Cir.

1997).2 And according to Officer Pein, the entire city of Wilton Manors is a high drug

trafficking area. That is to say that Mr. Harris was not observed travelling from an

especially well-known crime hot spot in the middle of the night, he was merely present

within the city limits during rush hour. Cf. United States v. Lewis, 674 F.3d 1298, 1300

(11th Cir. 2012) (reversing district court’s order granting motion to suppress in part

because the detention at issue “took place at night in a high crime area”—the parking lot

of a restaurant which nobody disputed was “a ‘hotbed’ of drug and gun activity.”); United

States v. Fields, 178 Fed. Appx. 890, 892 (11th Cir. 2006) (holding that an anonymous

“tip, along with Fields' presence at a house known by officers in the area for high drug

activity, a short distance from the intersection described by the informant, and Fields'

evasive behavior in first driving away in an accelerated manner from three marked

patrol cars and then later walking away and ignoring Deputy Bruster's attempts to get

his attention, [was] sufficient for a finding of reasonable suspicion.”).

        Thus, if the Court were to find that Officer Pein had reasonable suspicion to

conduct a dog sniff based on the facts of this case, Wilton Manors Police Department

officers would have carte blanche to conduct warrantless searches on anybody in the


2
  In Brent v. Ashley, 247 F.3d 1294, 1302 (11th Cir. 2001), the Eleventh Circuit relied upon Wood for the
proposition that “nervousness is of limited significance in determining reasonable suspicion and that the
government's repetitive reliance on ... nervousness ... as a basis for reasonable suspicion ... ‘must be
treated with caution.’” See also United States v. Tapia, 912 F.2d 1367, 1371 (11th Cir. 1990) (finding
“that the factors cited by the district court in this case, e.g. being Mexican, having few pieces of luggage,
being visibly nervous or shaken during a confrontation with a state trooper, or traveling on the
interstate with Texas license plates (not yet a crime in Alabama), d[id] not provide a minimal,
particularized basis for a conclusion of reasonable suspicion on the part of Officer Guthrie.”) (emphasis
added).

                                                     11
city they stop who exhibits any degree of nervousness when confronted and is unlucky

enough to have even one prior criminal conviction. Such a finding would effectively

render the Fourth Amendment a nullity to a sizable portion of that community.

       The Government cites only a single case in support of its argument that Officer

Pein had reasonable suspicion to conduct the dog sniff: United States v. Simpson, 609

F.3d 1140 (10th Cir. 2010). There, the court did note that a criminal record and

nervousness contribute to the reasonable suspicion analysis. But in Simpson, there

were a total of “fifteen facts that formed the basis of [the law enforcement officer’s

reasonable] suspicion”:

       1. Mr. Simpson was driving well below the speed limit;
       2. Mr. Simpson had his windows rolled down on a very hot day;
       3. Mr. Simpson appeared to be avoiding Trooper Bowles by twice
       changing lanes;
       4. Mr. Simpson had a butane lighter and refills in the car;
       5. Mr. Simpson had energy pills in the glove box;
       6. Mr. Simpson had a radar detector that it looked like he was hiding;
       7. Mr. Simpson was so nervous that his whole body was shaking;
       8. Mr. Simpson's nervousness did not subside when Trooper Bowles told
       him he was only to issue a warning;
       9. Mr. Simpson said he stayed in Reno a few days, but given the time
       frame he gave Trooper Bowles, the most he could have stayed was one
       night;
       10. Mr. Simpson's trip was economically infeasible, given the high price of
       gas, the distance traveled, and the amount of time Mr. Simpson spent in
       Reno;
       11. Mr. Simpson gambled at his friend's house instead of the casinos;
       12. Mr. Simpson seemed vague in answering questions;
       13. [Trooper Bowles’ drug-sniffing dog] tried to shred his reward toy, which
       Trooper Bowles had only observed once before, when there was a person
       in the car who was found with marijuana;
       14. Mr. Simpson was driving on a major drug corridor from a place where
       drugs often come from to a place drugs often go to; and
       15. Mr. Simpson had a previous drug running charge.

Id. at 1145. Even on those facts, the court ruled that it was a “close call,” but ultimately

found that there was a reasonable suspicion that criminal activity was afoot in part

                                             12
because the defendant “act[ed] extremely nervous in a situation where others typically

relax, and provide[d] evasive answers that describe[d] a fairly implausible travel plan.”

Id. at 1153. In contrast, the Court cannot find here that Mr. Harris acted “extremely”

nervous, and again, he was not evasive or untruthful.

        In sum, because the record is devoid of any other suggestion of criminal activity

or suspicion, the totality of the material circumstances failed to provide Officer Pein with

a particularized and objective basis for suspecting that Mr. Harris was engaged in

criminal activity.

 III.   Conclusion

        In light of the foregoing, it is ORDERED AND ADJUDGED that Defendant’s

Motion to Suppress Search of Vehicle and Seizure of Evidence [DE 29] is GRANTED.

        DONE AND ORDERED, at Fort Lauderdale, Broward County, Florida, this 2nd

day of November, 2018.




Copies provided to counsel of record via CM/ECF




                                             13
